Name: 80/316/EEC: Commission Decision of 14 March 1980 terminating the anti-dumping proceeding concerning stereo cassette tape heads originating in Japan
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-15

 Avis juridique important|31980D031680/316/EEC: Commission Decision of 14 March 1980 terminating the anti-dumping proceeding concerning stereo cassette tape heads originating in Japan Official Journal L 069 , 15/03/1980 P. 0064****( 1 ) OJ NO L 339 , 31 . 12 . 1979 , P . 1 . ( 2 ) OJ NO C 207 , 17 . 8 . 1979 , P . 5 . COMMISSION DECISION OF 14 MARCH 1980 TERMINATING THE ANTI-DUMPING PROCEEDING CONCERNING STEREO CASSETTE TAPE HEADS ORIGINATING IN JAPAN ( 80/316/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 3017/79 OF 20 DECEMBER 1979 ON PROTECTION AGAINST DUMPED OR SUBSIDIZED IMPORTS FROM COUNTRIES NOT MEMBERS OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AND IN PARTICULAR ARTICLE 10 THEREOF , AFTER HEARING THE OPINIONS EXPRESSED BY THE ADVISORY COMMITTEE SET UP UNDER THAT REGULATION , WHEREAS IN JULY 1979 THE COMMISSION RECEIVED A COMPLAINT LODGED BY MAGNETIC COMPONENTS LTD , UK-PENRYN , CORNWALL , THE ONLY NON-INTEGRATED COMPANY IN THE COMMUNITY WHICH MANUFACTURES STEREO CASSETTE TAPE HEADS FOR OPEN MARKET SALE ; WHEREAS THE COMPLAINT CONTAINED EVIDENCE OF THE EXISTENCE OF DUMPING IN RESPECT OF LIKE PRODUCTS ORIGINATING IN JAPAN , AND OF MATERIAL INJURY RESULTING THEREFROM ; WHEREAS THE INFORMATION SUPPLIED PROVIDED SUFFICIENT EVIDENCE TO JUSTIFY INITIATING AN INVESTIGATION ; WHEREAS THE COMMISSION ACCORDINGLY ANNOUNCED IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES OF 17 AUGUST 1979 THE INITIATION OF A PROCEEDING CONCERNING IMPORTS OF STEREO CASSETTE TAPE HEADS ORIGINATING IN JAPAN ( 2 ), OFFICIALLY ADVISED THE EXPORTERS AND IMPORTERS KNOWN TO BE CONCERNED AND THE COMPLAINANT , AND COMMENCED INVESTIGATION OF THE MATTER AT COMMUNITY LEVEL ; WHEREAS THE COMMISSION HAS GIVEN THE PARTIES CONCERNED THE OPPORTUNITY TO MAKE KNOWN THEIR VIEWS IN WRITING AND TO APPLY TO BE HEARD ORALLY ; WHEREAS THE COMPLAINANT , THE EXPORTER AND CERTAIN IMPORTERS HAVE AVAILED THEMSELVES OF THIS OPPORTUNITY ; WHEREAS THE COMMISSION HAS FURTHERMORE GIVEN THE PARTIES DIRECTLY CONCERNED AN OPPORTUNITY TO MEET SO THAT OPPOSING VIEWS MIGHT BE PRESENTED AND ANY REBUTTAL ARGUMENTS PUT FORWARD ; WHEREAS NEITHER THE COMPLAINANT NOR THE EXPORTERS HAVE TAKEN THIS OPPORTUNITY ; WHEREAS THE COMPLAINANT , THE IMPORTERS AND THE EXPORTERS KNOWN TO BE CONCERNED AND THE REPRESENTATIVES OF THE EXPORTING COUNTRY HAVE HAD THE OPPORTUNITY TO INSPECT NON-CONFIDENTIAL INFORMATION MADE AVAILABLE TO THE COMMISSION WHICH IS RELEVANT TO THE DEFENCE OF THEIR INTERESTS ; WHEREAS NONE OF THESE PARTIES HAS ADDRESSED A REQUEST TO THE COMMISSION TO THAT END ; WHEREAS , IN THE COURSE OF THE PROCEEDING , THE COMMISSION SOUGHT AND VERIFIED ALL INFORMATION IT DEEMED TO BE NECESSARY AND CARRIED OUT INSPECTIONS AT THE PREMISES OF THE PRINCIPAL JAPANESE PRODUCERS AND EXPORTERS INCLUDING ALPS ELECTRIC CO . LTD , ELECTRONIC INTERNATIONAL JAPAN LTD AND IKEJIRI ELECTRIC CO . LTD ; WHEREAS THE COMMISSION ALSO CARRIED OUT AN INSPECTION AT THE PREMISES OF THE COMPLAINANT MAGNETIC COMPONENTS LTD ; WHEREAS , TO MAKE AN EXAMINATION OF THE EXISTENCE OF DUMPING BY JAPANESE PRODUCERS , THE COMMISSION COMPARED THEIR EXPORT PRICES TO THE COMMUNITY WITH THE WEIGHTED AVERAGE OF THE PRICES RULING ON THE JAPANESE MARKET ; WHEREAS THESE COMPARISONS WERE MADE AT THE EX-FACTORY LEVEL FOR SALES DURING THE PERIOD 1 AUGUST 1978 TO 31 JULY 1979 ; WHEREAS NO ADJUSTMENT WHATSOEVER OF THE SELLING PRICES WAS CLAIMED OR WAS DEEMED NECESSARY , EVEN FOR PACKING COSTS WHERE THE DIFFERENCE WAS CONSIDERED TO BE NEGLIGIBLE ; WHEREAS IT EMERGED FROM THIS EXAMINATION THAT IN NO CASE WERE EXPORT PRICES TO THE COMMUNITY LOWER THAN THE CORRESPONDING DOMESTIC PRICES ON THE JAPANESE MARKET AND THAT ON AVERAGE THE EXPORT PRICES EXCEEDED THE NORMAL VALUE BY 5.8 % ; WHEREAS , CONSEQUENTLY , NO DUMPING EXISTED IN THE CASE OF EXPORTS OF THE PRODUCT IN QUESTION TO THE COMMUNITY ; WHEREAS , IN THESE CIRCUMSTANCES , IT IS APPROPRIATE TO TERMINATE THE PROCEEDING CONCERNING IMPORTS OF STEREO CASSETTE TAPE HEADS ORIGINATING IN JAPAN , HAS DECIDED AS FOLLOWS : SOLE ARTICLE THE ANTI-DUMPING PROCEEDING IN RESPECT OF STEREO CASSETTE TAPE HEADS ORIGINATING IN JAPAN IS HEREBY TERMINATED . DONE AT BRUSSELS , 14 MARCH 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION